DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is in response to the Application filed on 04/05/2021
This Application is a CON of 16/587,581 filed on 09/30/2019 PAT 10,970,865 which is a CON of 15/995,871 filed on 06/01/2018 PAT 10,430,957 which is a CON of 14/921,738 filed on 10/23/2015 PAT 9,990,727 
And has a FP date of 10/23/2014
Claims 1-20 are pending
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/05/2021 and 21/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
Claims 1-20 of this application is patentably indistinct from claim 1-20 of Application No.15/995,871. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same 
A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number. 10,430,957. Similarly Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent Number 10,970,865 and claims 1-20 of U.S. Patent Number 9,990,727.  Although the claims at issue are not identical, they are not patentably distinct from each other.

1. Application: A portable communication device comprising:
1. Patent 10,430,957: A portable communication device comprising:
a touchscreen display;
a touchscreen display;
a first image sensor;
a first image sensor;
a second image sensor; and
a second image sensor;
a processor adapted to: obtain a first image corresponding to one or more external objects using the first image sensor;
and a processor adapted to: obtain a first image corresponding to one or more 

generate a preview image corresponding to the first image; 
obtain a second image corresponding to the one or more external objects using the second image sensor; 
obtain a second image corresponding to the one or more external objects using the second image sensor;
identify depth information corresponding to the one or more external objects based at least in part on the preview image and the second image;
generate depth information corresponding to the one or more external objects based at least in part on the preview image and the second image;
present, via the touchscreen display, the preview image such that an image effect is applied to at least one portion of the preview image based at least in part on the depth information; 
present, via the touchscreen display, the preview image such that an image effect is applied to at least one portion of the preview image based at least in part on the depth information;
receive, via the touchscreen display, a user input to capture a still image while the preview image is presented via the touchscreen display; and 
receive, via the touchscreen display, a user input to capture a still image while the preview image is presented via the touchscreen display; and

generate the still image based at least in part on applying the image effect to at least one portion of the first image.


2. Application:  wherein the processor is adapted to: perform the identifying of the depth information by applying a stereo-matching scheme. 
2. Patent 10,430,957: wherein the processor is adapted to: perform the generating of the depth information by applying a stereo-matching scheme.


3. Application: wherein the processor is adapted to: perform the identifying of the preview image by downscaling a resolution of the first image.
3. Patent 10,430,957: wherein the processor is adapted to: perform the generating of the preview image by downscaling a resolution of the first image.


4. Application: wherein the processor is adapted to: perform the presenting of the preview image such that an auto focus is applied based on at least one external object of the one or more external objects.
4. Patent 10,430,957:  wherein the processor is adapted to: perform the presenting of the preview image such that an auto focus is applied based on at least one external object of the one or more external objects.



5. Application: wherein the processor is adapted to: perform the presenting of the preview image such that a blur effect is applied to the at least one portion of the preview image.
5. Patent 10,430,957: wherein the processor is adapted to: perform the presenting of the preview image such that a blur effect is applied to the at least one portion of the preview image. 


6. Application:  wherein the processor is adapted to: perform the presenting of the preview image such that the image effect is applied to a first portion of the preview image to a first degree, and that the image effect is applied to a second portion of the preview image to a second degree.
6 Patent 10,430,957: wherein the processor is adapted to: perform the presenting of the preview image such that the image effect is applied to a first portion of the preview image to a first degree, and that the image effect is applied to a second portion of the preview image to a second degree


7. Application: wherein the one or more external objects include a first external object and a second external object, and wherein the processor is adapted to: prior to the receiving of the user input, receive another user input to select the first external object from the preview image displayed via the touchscreen display, and perform the presenting of the preview image such that the image effect is applied to the second external object according to the depth information.
7. Patent 10,430,957: wherein the one or more external objects include a first external object and a second external object, and wherein the processor is adapted to: prior to the receiving of the user input, receive another user input to select the first external object from the preview image displayed via the touchscreen display; and perform the 


8. Application: wherein the processor is adapted to: perform the presenting of the preview image such that the image effect is not applied to the first external object.
8. Patent 10,430,957: wherein the processor is adapted to: perform the presenting of the preview image such that the image effect is not applied to the first external object.


9. Application: wherein the processor is adapted to: as at least part of the identifying of the still image, adjust the depth information with a same resolution to the first image.
9. Patent 10,430,957: wherein the processor is adapted to: as at least part of the generating of the still image, adjust the depth information with a same resolution to the first image.


10. Application: wherein the processor is adapted to: as at least part of the identifying of the still image, determine that the at least one portion of the first image corresponds to the at least one portion of the preview image to which the image effect is applied.
10. Patent 10,430,957: wherein the processor is adapted to: as at least part of the generating of the still image, determine that the at least one portion of the first image corresponds to the at least one portion of the 


Claims 11-20 are similarly patentably indistinct from over claim 11-20 of U.S. Patent 10,430,957 B2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287. The examiner can normally be reached Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PADMA HALIYUR/Primary Examiner, Art Unit 2698                                                                                                                                                                                                        February 12, 2022